Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3,5-16,20-22 are allowed and remembered as claims 1-18. The original Claims 4, 17-19 have been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A navigation system comprising: a portable terminal configured: to be carried by an operator of a ship; and to detect drowsiness of the operator; and one or more navigation devices used for navigation of the ship configured to perform a predetermined operation, upon detection of the drowsiness, wherein the one or more navigation devices include a plotter that is configured to supply a target point to an automatic steering device, and the plotter changes or newly supplies the target point when the drowsiness of the operator is detected.

As per claim 15, 
A navigation device comprising: processing circuitry configured: to accept drowsiness from drowsiness detector carried by an operator of a ship when the drowsiness of the operator is detected; and Page 5 of 11Application No. 17/171,919 Application Filing Date: February 9, 2021 Docket No. FEC21302PCTCONto perform a predetermined operation when the drowsiness of the operator is detected, wherein the navigation device is a plotter that is configured to supply a target point to an automatic steering device, and the plotter changes or newly supplies the target point when the drowsiness of the operator is detected.
As per claim 20, 
A ship control method comprising: receiving drowsiness detection signal from a portable terminal carried by an operator of a ship to detect the drowsiness of the operator; and causing a navigation device used for navigation of the ship to execute a predetermined operation upon receiving the drowsiness detection signal, causing the navigation device as a plotter to supply a target point to an automatic steering device, and causing the navigation device to change or newly supply the target point when the drowsiness of the operator is detected.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.

The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.   Vijaya Kumar et al. (US 2017/0355377) shows a navigation system having a portable terminal to be carried by an operator of a ship.  June shows a navigation device is an automatic steering device that is configured to shift to a predeteremined pattern navigation when the drowsiness of the operator is detected. 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1, 15 and 20, respectively, including: 
wherein the one or more navigation devices include a plotter that is configured to supply a target point to an automatic steering device, and the plotter changes or newly supplies the target point when the drowsiness of the operator is detected.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HOI C LAU/Primary Examiner, Art Unit 2689